OPINIÓN CONCURRENTE DEL
JUEZ ASOCIADO SEÑOR ‘WOLF
Dudo que los hechos discutidos durante la vista se halla-ran debidamente ante este tribunal. En otras palabras, si *391la prueba tomada ante la corte inferior formaba parte del récord en tal forma que fuera revisable por certiorari. El juez debe intervenir antes que los hechos puedan ser consi-derados como identificados y ciertos. El juez en el presente caso tal vez pudo haber hecho algunas correcciones a la trans-cripción taquigráfica, aun al extremo de demostrar la inter-vención concedida por él a las peticionarias. Como en este caso específico la orden fué librada para que se elevara la transcripción taquigráfica, podría asumirse hasta cierto punto el consentimiento del juez respecto a lo correcto de la trans-cripción. Aún sostengo que cuando es necesario agregar hechos, ore temos, a un récord, el recurso de certiorari muy corrientemente no es el remedio adecuado.
Aunque la opinión de esta corte analiza la prueba, basa su razonamiento en el hecho de que el verdadero remedio de las partes es acudir a un pleito ordinario. Esta es la opinión de los comentaristas, y a mi juicio, la letra de la ley.
El móvil principal de esta opinión concurrente es indicar mi teoría respecto a que una vez que la corte dió a las partes la oportunidad de hacer observaciones, la ley quedó cumplida. Entonces, cualquier error de apreciación de. parte del juez sólo podía ser atacado mediante un juicio plenario.
Ideas similares a las presentes fueron expresadas en mi opinión disidente en el caso de Asociación de Padres Capuchinos de Pennsylvania en Puerto Rico v. Corte de Distrito, 44 D.P.R. 973. Pué en esta forma que pensé complementar mi concurrencia con la opinión de este tribunal.